In view of Applicants’ after final amendments/remarks received January 5, 2022, all the previous rejections and/or objections are hereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with E. Perez on January 21, 2022.

The application has been amended as follows: 
In the claims:
1.  (currently amended) A transformed yeast strain of Saccharomyces cerevisiae, comprising
	at least one of a mutant of SEQ NO: 1 (PMR1) and a mutant of SEQ ID NO: 3 (ASC1); and
	a gene encoding a xylose isomerase; and at least one of a gene encoding a xylulokinase and a gene encoding a transaldolase,
mutant of SEQ ID NO: 1 (PMR1) is SEQ ID NO: 2 (PMR1G681A); and
	wherein the mutant of SEQ ID NO: 3 (ASC1) is SEQ ID NO: 4 (ASC1Q237*);
	wherein the gene encoding the xylose isomerase is SEQ ID NO: 5 (xylA3*), SEQ ID NO: 6 (xylA), SEQ ID NO: 7 (xylA), or SEQ ID NO: 8 (xylA);
	wherein the gene encoding the xylulokinase is SEQ ID NO: 9 (XKS1) or SEQ ID NO: 10 (xyl3); and
	wherein the gene encoding the transaldolase is SEQ ID NO: 11 (TAL1) or SEQ ID NO: 12 (tal1).
12.  (currently amended) A method for preparing the transformed yeast strain according to claim 1, comprising:
	inserting the gene encoding xylose isomerase; and at least one of the gene encoding xylulokinase and the gene encoding transaldolase; and
	performing at least one of a mutation of SEQ ID NO: 1 (PMR1) and a mutation of SEQ ID NO: 3 (ASC1),
	while having Saccharomyces cerevisiae as a parent strain.
16.  (currently amended) The method of claim 12, further comprising introducing s constituting a butanol biosynthetic pathway comprising β-hydroxybutyryl-CoA dehydrogenase (Hbd), 3-hydroxybutyryl-CoA dehydratase (Crt), butanol dehydrogenase (BdhB), acetoacetyl-CoA thiolase (Erg10), enoyl thioester reductase (Etr1), and butyraldehyde dehydrogenase (EutE).

	Claims 1-4, 6-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656